Name: Commission Implementing Regulation (EU) NoÃ 715/2011 of 19Ã July 2011 amending, for the 15th time, Council Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Implementing Regulation
 Subject Matter: United Nations;  political geography;  international affairs;  civil law
 Date Published: nan

 22.7.2011 EN Official Journal of the European Union L 191/19 COMMISSION IMPLEMENTING REGULATION (EU) No 715/2011 of 19 July 2011 amending, for the 15th time, Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1763/2004 of 11 October 2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Council Common Position 2004/694/CFSP of 11 October 2004 on further measures in support of the effective implementation of the mandate of the ICTY (2). Common Position 2004/694/CFSP has been replaced with Council Decision 2010/603/CFSP of 7 October 2010 on further measures in support of the effective implementation of the mandate of the ICTY (3). Council Implementing Decision 2011/422/CFSP (4) implements Decision 2010/603/CFSP. (3) Regulation (EC) No 1763/2004 gives effect to Decision 2010/603/CFSP to the extent that action at Union level is required. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 315, 14.10.2004, p. 14. (2) OJ L 315, 14.10.2004, p. 52. (3) OJ L 265, 8.10.2010, p. 15. (4) OJ L 188, 19.7.2011, p. 19. ANNEX In Annex I to Regulation (EC) No 1763/2004 the following entry is deleted: 14. MladiÃ , Ratko. Date of birth: 12.3.1942. Place of birth: Bozanovici, Municipality of Kalinovik, Bosnia and Herzegovina. Nationality: (a) Bosnia and Herzegovina, (b) Serbia and Montenegro..